Citation Nr: 1039392	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  05-25 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for the service-connected 
left knee injury residuals with osteoarthritis, currently rated 
as 30 percent disabling.  

3.  Entitlement to an earlier effective date for the increased 
rating to 30 percent for the service-connected left knee injury 
residuals with osteoarthritis.  

4.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  In the July 2004 rating decision, the RO increased the 
disability rating for the service-connected left knee injury 
residuals from 20 percent to 30 percent, effective from January 
7, 2004.  The RO also confirmed and continued a 10 percent rating 
for the service-connected hemorrhoids, and denied service 
connection for PTSD.  The Veteran disagreed with that 
determination and submitted a timely notice of disagreement (NOD) 
in January 2005 as to the disability ratings assigned for the 
service-connected left knee disability and the hemorrhoids, as to 
the denial of service connection for PTSD, and as to the 
effective date assigned for the increased rating to 30 percent 
for the service-connected left knee disability.  The RO issued a 
Statement of the Case (SOC) in August 2005, and the Veteran 
perfected his appeal with the submission of a timely substantive 
appeal (VA Form 9), which was received at the RO in August 2005.  

In a January 2008 decision/remand, the Board denied service 
connection for PTSD and denied entitlement to an increased rating 
for the service-connected hemorrhoids, rated as 10 percent 
disabling.  The remaining issues, to include an inferred claim of 
entitlement to a TDIU, were remanded back to the RO for 
additional development of the record.  

The Veteran appealed the Board's denial of the claim of service 
connection for PTSD and the denial of claim for an increased 
rating for the service-connected hemorrhoids to the United States 
Court of Appeals for Veterans Claims (CAVC or Court).  In an 
October 2009 memorandum decision, the Court affirmed that portion 
of the Board's January 24, 2008 decision that denied service 
connection for PTSD and that denied a rating higher than 10 
percent for hemorrhoids; however, the Court set aside that 
portion of the Board's January 24, 2008 decision that failed to 
address a claim of service connection for a psychiatric disorder 
other than PTSD, and remanded the matter back to the Board.  

Meanwhile, the RO completed the requested development with 
respect to the other issues of entitlement to an increased rating 
for the service-connected left knee injury residuals with 
osteoarthritis (left knee disability), entitlement to an earlier 
effective date for the increased rating to 30 percent for the 
service-connected left knee disability, and entitlement to a 
TDIU.  The RO issued a supplemental statement of the case (SSOC) 
in April 2010 affirming the determinations previously entered, 
and returned the case to the Board.  

The issue of service connection for an acquired psychiatric 
disorder other than PTSD, and the issue of entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The service-connected left knee disability is manifested by 
degenerative arthritis resulting in pain with extension limited 
to 20 degrees and flexion limited to 90 degrees; however, 
ankylosis of the knee has never been demonstrated.  

2.  The service-connected left knee disability is not shown to be 
productive of recurrent subluxation or lateral instability.  

3.  In an unappealed rating decision of April 1993, the RO 
assigned a noncompensable rating decision to the service-
connected left knee disability, effective from November 7, 1989, 
the effective date of service connection.  

4.  In an unappealed September 1995 rating decision, the RO 
increased the noncompensable rating for the service-connected 
left knee disability to 20 percent, effective from September 30, 
1994.  

5.  A March 2002 rating decision confirmed and continued a 
previously assigned 20 percent rating for the service-connected 
left knee disability; the Veteran filed a timely NOD with the 
March 2002 rating decision in August 2002 and the RO issued an 
SOC in July 2003; however, the Veteran's substantive appeal (VA 
Form 9), which was received at the RO in January 2004, was not 
timely filed.  

6.  The Veteran's VA Form 9, received at the RO on January 7, 
2004 is the first contact from the Veteran that could be 
construed as a claim for an increased rating for the service-
connected left knee disability since the March 2002 rating 
decision became final.  

7.  An increase in the Veteran's service-connected left knee 
disability was not factually ascertainable within the one year 
prior to the date on which his most recent claim for increase was 
received, January 7, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 30 
percent for the service-connected left knee injury residuals with 
osteoarthritis (left knee disability) have not been met at any 
time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2009).

2.  The April 1993, September 1995 and March 2002 rating 
decisions are final.  38 U.S.C.A. § 7105.

3.  The criteria for entitlement to an effective date prior to 
January 7, 2004, for the assignment of a 30 percent rating for 
the service-connected left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in April 2004 (prior to the July 2004 rating decision).  
This notification letter substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate an increased 
rating claim and the relative duties of VA and the claimant to 
obtain evidence.  In a letter sent to the Veteran in March 2005, 
the RO provided notice to the Veteran of how to substantiate a 
claim for entitlement to an earlier effective date.  Both claims 
were readjudicated in an August 2005 SOC.  Then, in a February 
2008 letter, the Veteran was notified regarding how VA assigns 
disability ratings and effective dates.  The claims were once 
again readjudicated in supplemental statements of the case 
(SSOCs) dated in December 2009 and April 2010.  

The notices provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claims.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The Board remanded in January 2008 for additional VA treatment 
records to be associated with the claims folder and for a VA 
examination of the left knee.  The RO substantially complied with 
the remand by associating VA medical records  dated from April 
2004 and by providing an adequate VA examination with respect to 
the left knee.  The Board finds the examination was adequate as 
the examiner reviewed the medical history, and performed a 
physical examination, including ranged of motion studies with 
discussion of whether there is additional limitation on 
repetitive use.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (finding that a remand by the Board confers on the 
appellant the right to compliance with the remand orders).   

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  Increased Rating

The veteran seeks a higher rating for the service-connected left 
knee disability, currently rated as 30 percent disabling.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  The intent of the Rating Schedule 
is to recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected left knee disability has been 
rated as 30 percent disabling based on severe limitation with x-
ray evidence of arthritis pursuant to 38 C.F.R. § 471a, 
Diagnostic Code 5010-5261.  It was previously rated pursuant to 
Diagnostic Code 5257; however, as discussed hereinbelow, the 
Veteran's symptoms do not warrant a compensable rating under that 
code.  

Diagnostic Code 5010 governs traumatic arthritis, which the 
regulations instruct to rate pursuant to Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative arthritis 
which is established by x-ray studies: (1) when there is a 
compensable degree of limitation of motion, (2) when there is a 
noncompensable degree of limitation of motion, and (3) when there 
is no limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasms, or satisfactory evidence of 
painful motion.

In the absence of limitation of motion, a 10 percent evaluation 
is warranted for x-ray evidence of arthritic involvement of two 
or more major joints, and a 20 percent rating is warranted when 
there is x- ray evidence of arthritic involvement of two or more 
major joints with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The knee is considered a 
major joint.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria with 
regard to limitation of motion of the knee.  Under Diagnostic 
Code 5260, limitation of flexion of the knee warrants a zero 
percent rating when flexion is limited to 60 degrees; a 10 
percent rating when limited to 45 degrees; a 20 percent rating 
when limited to 30 degrees; and a 30 percent rating when limited 
to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg 
warrants a zero percent rating when extension is limited to 5 
degrees; a 10 percent rating when extension is limited to 10 
degrees; a 20 percent rating when limited to 15 degrees; 30 
percent when limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero 
degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 
4.71, Plate I.

In a precedent opinion, the VA General Counsel held that separate 
ratings may be assigned for limitation of flexion and limitation 
of extension, under Diagnostic Code 5260 and Diagnostic Code 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The Veteran's left knee was examined in April 2004, February 
2005, and May 2009.  

At the April 2004 VA examination, the Veteran reported that he 
had knee pain for which he took etodolac twice daily with little 
relief.  He had daily swelling and  increased pain with all 
weightbearing activities and with weather changes.  He was not 
employed.  He ambulated with a moderate limp and could not squat.  
The knee did not lock, but the Veteran reported that it gave way 
a couple of times per week.  Left knee examination revealed 
extension to 20 degrees and flexion to 90 degrees with moderate 
crepitans and tenderness to palpation with medial join line.  
Range of motion values corresponded with onset of pain and did 
not vary with repetitive movements.  There was no edema, 
effusion, or deformity noted on examination.  Ligaments appeared 
intact.  The diagnosis was residuals, left knee injury with 
degenerative changes.  

At the February 2005 VA joints examination, the Veteran could 
reportedly perform all activities of daily living, but did not do 
chores because of knee pain.  Range of motion of the left knee 
was -20 through 100 with pain throughout the arc and pain at the 
extremes.  The knee was stable to ligamentous testing anterior, 
posterior varus and valgus.  He had a good sensation distally.  
He had adequate musculature.  There was no effusion of the knee.  
There was no specific tenderness along the joint line.  He did 
have some tenderness around the knee cap.  The Veteran reported 
that repetitive use, the more he is on his feet, the more his 
knees would hurt and swell.  X-rays revealed arthritis that, in 
the examiner's opinion, was more progressed that would be 
expected in a man of the Veteran's age.  Additionally, there was 
a bone spurring along the proximal tibia and distal femur with 
mild joint space collapse.  The assessment was osteoarthritis and 
patellofemoral syndrome on the left knee that gives the Veteran 
more pain around the kneecap with range of motion.  In an 
addendum prepared later that same month, the examiner noted that 
that Veteran's range of motion of the left knee was -20 through 
90.  Repetitive use caused more pain.  The examiner also noted 
that x-rays showed mild arthritis.

At the May 2009 VA examination, the examiner noted that the 
Veteran had swollen knees on both sides.  They were warm to 
palpation and there was patellofemoral crepitation.  Squatting 
was quite limited, although more from back pain than knee pain.  
The examiner noted that the Veteran's squatting was, "70, 55, 
and 30 with pain more in his back but also in his knees each time 
he squatted."  Supine motion was 0 to 120 on the right and 0 to 
110 on the left with patellofemoral crepitation and pain at the 
extremes.  There was heat and effusion bilaterally.  There was no 
instability.  There was tenderness in the peripatellar area as 
well as over the joint lines.  The left knee was intact 
neurovascularly.  The examiner noted that x-rays revealed 
bilateral knee degenerative joint disease with narrowing 
deformity and roughening of the condyles worse on the right but 
present on both sides.  There was patellofemoral disease seen on 
the lateral views.  The diagnosis was degenerative joint disease.  
Functional impairment included the inability to squat or climb 
well.  Daily activities were limited with squatting, kneeling, 
climbing, and long periods on his feet due to knee pain.  He had 
additional limitation with repetitive testing.  He did not 
describe flare-ups.  In a July 2009 addendum, the examiner 
clarified that the Veteran squatted from 0 to 70 the first time, 
0 to 55 the second time, and from 0 to 30 the third time.  Each 
time with pain limiting him at the degree mentioned.  However, in 
another addendum prepared in March 2010, the examiner 
specifically noted that the Veteran's range of motion of the left 
knee was from 0 degrees extension to 110 degrees of flexion, with 
no change in repetitive testing when the range of motion was 
recorded.  

The 30 percent rating currently assigned in this case is 
appropriate based on the extension limited to 20 degrees.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5261, extension limited to 20 
degrees warrants a 30 percent rating.  As the range of motion 
more nearly approximates limitation of extension to 20 degrees 
(as opposed to 30 degrees, which warrants the next higher, 40 
percent rating), a 30 percent rating is the most appropriate 
rating to assign on the basis of limitation of extension.   The 
limitation of flexion of the knee is not in the compensable 
range, with flexion limited at most to 90 degrees, so a separate 
compensable rating is not assignable under Diagnostic Code 5260.  
Although the Veteran's flexion appeared to be compensably 
disabling during squatting, the examiner specifically clarified 
that the Veteran's range of motion of the left knee was from 0 to 
110 degrees.  

Moreover, a rating in excess of 30 percent under Diagnostic Code 
5003 is also not for application in this case because the 
disability is rated based on compensable limitation of motion.  
To award a separate rating based on arthritis would be violating 
the rule against pyramiding; that is, it would compensate the 
Veteran twice for the same condition.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45, 4.59 (2009).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or 
less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.  In this case, the evidence shows 
that the Veteran did not have any additional limitation of motion 
on repetitive use due to pain or any other factors.  Accordingly, 
a higher rating based on consideration of these factors is not 
warranted.  

Consideration has been given to other potentially applicable 
diagnostic codes, in particular those that would not involve 
pyramiding and those that would potentially warrant a rating in 
excess of 30 percent.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability rating 
requires moderate impairment of the knee due to recurrent 
subluxation or lateral instability, while a 30 percent disability 
rating requires severe impairment of the knee.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  These ratings may be assigned in 
addition to the ratings based on limitation of motion; however, 
given that neither subluxation nor lateral instability has been 
objectively demonstrated on any examination, a separate 
evaluation under Diagnostic Code 5257 is not warranted.  In that 
regard, the Board finds that even though the Veteran has reported 
that the knee gives way, the most probative evidence is in the VA 
examination reports which found that the ligaments appeared 
intact (2004), the knee was stable to ligamentous testing, 
anterior, posterior, varus and valgus (2005), and which found the 
knee to be stable (2009).  The fact that the Veteran credibly and 
probatively reports that the knee gives way has been considered 
but this does not equate to recurrent subluxation or lateral 
instability.  The medical evidence is most probative on the issue 
of whether the Veteran has lateral instability.  In light of the 
negative findings upon three VA examinations, the Board finds 
that the Veteran's lay statements are outweighed.  

Importantly, the Veteran's service-connected left knee disability 
was originally rated pursuant to Diagnostic Code 5257; however, 
as the medical evidence does not show lateral instability or 
subluxation , and, there is objective x-ray evidence of 
arthritis, the more appropriate diagnostic code is 5010-5261; 
thus, the rating code has been changed accordingly.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code by 
a VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, as the Veteran does not have ankylosis of the knee, a 
rating under Diagnostic Code 5256 is not appropriate.  
Additionally, the Veteran has not demonstrated dislocated or 
removed semilunar cartilage, or impairment of the tibia and 
fibula such that a rating under Diagnostic Codes 5258, 5259 or 
5262 would be appropriate.

The Board has also considered the Veteran's other statements 
concerning the severity of his left knee disability and finds 
them credible and probative.  However, the Board finds the 
medical evidence which shows that the Veteran's limitation of 
extension is at most to 20 degrees and his limitation of flexion 
is at most to 90 degrees with no additional range of motion loss 
due to other factors is the most probative evidence as to the 
extent of disability.  The Veteran's statements that an increased 
rating is warranted are outweighed by the more probative medical 
evidence. 

The criteria for the assignment of this 30 percent rating, but no 
higher, have been met during the entire appeal period, as there 
are no distinct time periods where the veteran's symptoms warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected left knee injury 
residuals with osteoarthritis; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 5107(b), 
38 C.F.R. § 4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) has 
also been considered.  See Thun v. Peake, 22 Vet. App. 111 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, there has been no showing that the service-connected 
left knee disability under consideration here has had marked 
interference with employment, has necessitated frequent periods 
of hospitalization beyond those noted above, or otherwise renders 
impracticable the application of the regular schedular standards.  
The regular schedular standards contemplate the symptomatology 
shown in this case as was discussed above.  The Veteran has 
reported that he has been unemployed for many years due to knee 
pain; however, he has not provided any evidence of how the knee 
pain affected his employment, or indicated that he was unable to 
perform all types of employment due to his knee pain.  He has not 
provided evidence that he applied for jobs and was rejected due 
to knee pain, or that he was fired from his job due to the 
service-connected left knee disability.  Moreover, the assignment 
of a 30 percent evaluation recognizes that there is commensurate 
industrial impairment.  Marked interference with employment 
beyond that is not shown.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular scheduler 
standards.  As such, referral for consideration for an 
extraschedular evaluation is not warranted here.  See 38 C.F.R. § 
3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. 
Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

III.  Earlier Effective Date

The Veteran seeks an effective date prior to January 7, 2004 for 
the assignment of a 30 percent rating for the service-connected 
left knee injury residuals with osteoarthritis.  

Before the issue on appeal of entitlement to an earlier effective 
date for the assignment of a 30 percent rating for the service-
connected left knee disability can be adjudicated, the issue as 
to the finality of prior rating decisions must first be 
addressed.  

If a decision by the RO goes unappealed, it is final.  An appeal 
to the Board consists of a timely notice of disagreement (NOD) in 
writing and, after a Statement of the Case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  An NOD must (1) express disagreement with a specific 
determination of the RO; (2) be filed in writing; (3) be filed 
with the RO; (4) be filed within one year after the date of 
mailing of notice of the RO decision; and (5) be filed by the 
claimant or the claimant's authorized representative.  While 
special wording is not required, an NOD must be in terms that can 
be reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 
C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 
2002).

A substantive appeal consists of a properly completed VA Form 9 
(Appeal to the Board of Veterans' Appeals) or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the issuance 
of the SOC or within the remainder of the one-year period from 
the date of mailing notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  A substantive appeal should set forth 
specific allegations of error of fact or law related to specific 
items in the SOC and clearly identify the benefit sought on 
appeal.  38 U.S.C.A. § 7105(d) (3); 38 C.F.R. § 20.202.

A final and binding RO decision shall not be subject to revision 
on the same factual basis except by duly constituted appellate 
authorities, or on the basis of clear and unmistakable error 
(CUE), as provided in 38 C.F.R. § 3.105. 38 C.F.R. § 3.104(a).  
The only exception to the above finality rules arises when an 
apparently final prior decision was not in fact final.  See 
Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (citing Myers v. 
Principi, 16 Vet. App. 228 (2002)).  In Myers, the appellant had 
filed a timely appeal from a prior RO decision and VA failed to 
recognize the appeal.  Id.  The Myers Court held that because of 
the unacted upon appeal, neither the prior RO decision nor its 
subsequent denial of reopening of the claim had become final, 
thus allowing a claim for an earlier effective date based on 
disagreement with a later decision.  Id.  

A Board decision of April 1993 granted service connection for 
residuals of a injury to the left knee.  An April 1993 RO rating 
decision effectuated that grant of service connection and 
assigned an initial noncompensable disability rating for the 
service-connected left knee disability effective from November 7, 
1989, the effective date of service connection.  Notice of that 
decision and the Veteran's appellate rights were sent to the 
Veteran in August 1993, but he did not submit a Notice of 
Disagreement (NOD) within the subsequent one-year period 
following the August 1993 notice of the April 1993.  The April 
1993 rating decision therefore became final.  

On 30 September 1994, the Veteran submitted a claim for an 
increased rating for the service-connected left knee disability.  
In a September 1995 rating decision, the RO granted an increased 
rating to 20 percent for the service-connected left knee 
disability, effective from September 30, 1994, the date on which 
the Veteran's claim for increased was submitted.  Notice of that 
decision and the Veteran's appellate rights were sent to the 
Veteran in September 1995, but he did not submit an NOD within 
the subsequent one-year period following the September 1995 
notice of the September 1995 rating decision.  The September 1995 
rating decision therefore became final.  

On June 25, 2001, the RO received the Veteran's claim for service 
connection for arthritis of the left knee, which in essence, is 
also a claim for an increased rating for the service-connected 
left knee disability.  In a March 2002 rating decision, the RO 
denied the Veteran's claim for increase, confirming and 
continuing the 20 percent rating previously assigned pursuant to 
Diagnostic Code 5257.  Notice of that decision and the Veteran's 
appellate rights were sent to the Veteran on March 22, 2002.  The 
Veteran's NOD with that determination was received at the RO on 
August 23, 2002.  The RO issued an SOC on July 27, 2003.  Based 
on this scenario, the Veteran had 60 days from July 27, 2003 to 
file his substantive appeal.  (A substantive appeal must be filed 
within 60 days from the issuance of the SOC or within the 
remainder of the one-year period from the date of mailing 
notification of the determination being appealed, whichever 
period ends later.  In this case, the one-year period following 
notice of the decision being appealed ended on March 22, 2003.  
The Veteran's substantive appeal, VA Form 9, was not received at 
the RO until January 7, 2004.  It was therefore not timely and 
the March 2002 rating decision became final.  The Veteran was 
informed in a January 2004 letter that the VA Form 9 was not 
timely filed and was provided with appellate rights.  The Veteran 
did not file a notice of disagreement within one year.  

The RO construed the untimely VA Form 9 as a new increased rating 
claim.  This was followed by a formal claim in March 2004.  The 
RO issued a rating decision in July 2004 that increased the 20 
percent rating for the service-connected left knee disability to 
30 percent effective from January 7, 2004, the date of the 
informal claim for increase.  The effective date of January 7, 
2004 for the assignment of the 30 percent rating for the service-
connected left knee disability is the subject of the current 
appeal.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA. 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an 
award of disability compensation based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  However, if the claim is received within one year after 
separation from service, the effective date of an award of 
disability compensation shall be the day following separation 
from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); 
see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 
38 C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the evidence 
establishes the increase in the degree of disability had 
occurred.  That section was intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty.  It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time. 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.

Moreover, if a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not compensable 
in degree, a report of a VA examination or VA hospitalization can 
be accepted as an informal claim for benefits.  38 C.F.R. § 
3.157.  As to reports prepared by VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a VA 
or uniformed services hospital.  For all other reports, including 
reports from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted as 
the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  To determine when a claim was 
received, the Board must review all communications in the claims 
file that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating evidence, the Board has been charged with the duty 
to assess the credibility and weight given to evidence.  Jandreau 
v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the effective date of January 7, 2004 is assigned 
as the effective date for the assignment of the increased rating 
to 30 percent for the service-connected left knee disability.  
The Veteran's claim, received on that date was the first 
correspondence from the Veteran received after the March 2002 
rating decision became final.  It involved a claim for an 
increased rating for the service-connected left knee condition.  

The Veteran generally asserts that an earlier effective date is 
warranted, however, the evidence of records does not show that an 
increase in disability (arthritis) was factually ascertainable 
within the year prior to January 7, 2004.  There are some VA 
treatment records dated in 2003; however, these records are 
mental health treatment records and they do not suggest that the 
Veteran's left knee disability warrants a 30 percent rating 
during that time period.  Thus, the assignment of an effective 
date prior to January 7, 2004 is not warranted.  

The preponderance of the evidence is against finding that an 
effective date prior to January 7, 2004 for the assignment of a 
30 percent rating for the service-connected left knee injury 
residuals with osteoarthritis is warranted.  There is no doubt to 
be resolved.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

An increased rating in excess of 30 percent for the service-
connected left knee injury residuals with osteoarthritis is 
denied.  

An effective date prior to January 7, 2004 for the assignment of 
a 30 percent rating for the service-connected left knee injury 
residuals with osteoarthritis is denied.  


REMAND

In an October 2009 memorandum decision, the Court affirmed that 
portion of the Board's January 24, 2008 decision that denied 
service connection for PTSD; however, the Court set aside that 
portion of the Board's January 24, 2008 decision that failed to 
address a claim of service connection for a psychiatric disorder 
other than PTSD, and remanded the matter back to the Board.  

Medical evidence of record reveals that the Veteran has a 
diagnosis of depression and anxiety.  The Veteran also has 
diagnoses of personality disorder with antisocial and 
narcissistic features, adjustment disorder with mixed disturbance 
of emotions and conduct, alcohol abuse, and crack cocaine abuse.  
The Court has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Service connection for PTSD was 
denied because the Veteran did not have a diagnosis of PTSD, but 
the Veteran's other psychiatric diagnoses were not considered for 
possible service connection.  Therefore, the issue is 
recharacterized as shown on the first page of this decision and 
it is acknowledged that such description includes a claim of 
entitlement to service connection for all currently diagnosed 
acquired psychiatric disorders.  

Because the issue has not yet been adjudicated by the Agency of 
Original Jurisdiction, the matter must be remanded to avoid any 
prejudice to the Veteran.  The RO must adjudicate in the first 
instance whether the Veteran has a current acquired psychiatric 
disorder, and if so, whether it was incurred in or aggravated by 
service.  In light of the Veteran's reports that mniscarriages in 
service caused his psychiatric disorder(s), a VA examination 
should be scheduled.  

In addition, it is noted that the veteran receives medical care 
through VA.  VA is required to make reasonable efforts to help a 
claimant obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009); see Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Accordingly, the RO should obtain recent VA 
treatment records that are not already of record.

Because the issue of entitlement to a TDIU is inextricably 
intertwined with the issue of service connection for an acquired 
psychiatric disorder, the issue must be deferred pending the 
outcome of the other claim.  See Holland v. Brown, 6 Vet. App. 
443 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA medical 
records pertaining to the Veteran.  If the 
Veteran identifies relevant private 
treatment records, the RO should attempt to 
obtain those as well.    

2.  Schedule the veteran for a VA 
psychiatric examination and any other 
necessary psychological testing to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorder.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the requested 
examination.  The examiner should elicit 
from the Veteran and record a full clinical 
history referable to the claimed 
psychiatric disorders.  The examiner should 
first identify which, if any, acquired 
psychiatric disorders currently exist, and 
should provide an opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any current acquired 
psychiatric disorder had its onset during 
service, or within the first post-service 
year, based on all of the pertinent VA and 
private medical evidence in the claims 
file.  If any psychiatric disorder pre-
existed service, then the examiner should 
opine as to whether the pre-existing 
psychiatric disorder was aggravated beyond 
its natural progress by service.  In 
particular, the examiner should consider 
the service treatment records, 
administrative personnel records, and VA 
records, as well as any additional 
pertinent medical evidence that is obtained 
and associated with the claims file 
subsequent to this remand.  The examiner 
should also consider the Veteran's reports 
that miscarriages in service resulted in a 
psychiatric disorder.  All findings must be 
reported in detail and all indicated 
testing must be accomplished.  

3.  Following completion of the development 
requested, adjudicate the Veteran's claim 
of entitlement to service connection for an 
acquired psychiatric disorder, other than 
PTSD, and then readjudicate the claim for a 
TDIU.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


